Citation Nr: 0926119	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right femur fracture with shortening of the right lower 
extremity and right hip pain (claimed as right leg 
condition).  

2.  Entitlement to service connection for bilateral shoulder 
disability.  

3.  Entitlement to service connection for psychiatric 
disability.  

4.  Entitlement to service connection for left leg 
disability.  

5.  Entitlement to service connection for left hip 
disability.  

6.  Entitlement to service connection for thoracolumbar spine 
disability.  

7.  Entitlement to service connection for cervical spine 
disability.  

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Portland, 
Oregon, which denied claims for service connection for 
"right femur fracture with shortening of the right lower 
extremity and right hip pain (claimed as right leg 
condition)," right shoulder arthritis, left shoulder 
arthritis, depression, a "left leg disorder secondary to 
right femur fracture with shortening of the right lower 
extremity," a "left hip disorder secondary to right femur 
fracture with shortening of the right lower extremity," 
degenerative arthritis, thoracolumbar spine with episodic 
sciatica, degenerative changes of the cervical spine, 
migraine headaches, a left foot disorder, and a right foot 
disorder.  

The Board has determined that the issues are more accurately 
characterized as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran underwent ameliorating surgery during service 
for removal of an intramedullary nail in the right femur, a 
condition that clearly and unmistakably pre-existed service.   

2.  The Veteran's in-service surgery did not aggravate any 
aspects of his preexisting disability.  

3.  The Veteran's pre-existing right femur condition was not 
aggravated by his service.  

4.  The Veteran does not have bilateral shoulder disability, 
psychiatric disability, left leg disability, left hip 
disability, thoracolumbar spine disability, cervical spine 
disability, migraine headaches, or bilateral foot disability, 
that was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  A right femur fracture, with shortening of the right 
lower extremity and right hip pain, was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).  

2.  Bilateral shoulder disability, psychiatric disability, 
left leg disability, left hip disability, thoracolumbar spine 
disability, cervical spine disability, migraine headaches, 
and bilateral foot disability, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
a right femur fracture with shortening of the right lower 
extremity and right hip pain, as the result of surgery in 
1968.  He essentially argues that prior to service he had 
surgery for a right leg fracture that included insertion of a 
rod in his right femur, and that service physicians shortened 
his right leg when they removed the hardware from his leg in 
1968.  He further argues that the other claimed conditions 
were caused by the shortening of his right leg.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came into effect in October 2006 to 
address the Allen decision.  The Board has reviewed this case 
under both Allen and the old and new criteria.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  

The provisions of 38 C.F.R. § 3.304(b) provide that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).  

The Veteran's service treatment reports include an entrance 
examination report, dated in January 1967, which shows that 
it was noted that he had a healed fracture of the right femur 
with internal fixation that was not considered disabling, 
alternatively described as an old fracture of the femur with 
intramedullary rod.  He was also noted to have an eight-inch 
scar on the right outer thigh.  An associated "report of 
medical history," notes that the Veteran had a history of an 
intramedullary femur Hansen street nail fixation at age 20.  

The Board notes that the Veteran has conceded that he had a 
history of a right femur fracture, with an intramedullary 
nail that pre-existed his service, see e.g., Veteran's 
statement, received in November 2007, and finds that the 
evidence shows that a history of a right femur fracture, with 
internal fixation, was noted at the time of entry into 
service.  Crowe.  The Veteran's entrance examination report 
clearly notes his history of a right femur fracture with 
insertion of an intramedullary nail, and a number of other 
service treatment reports also note this history.  See e.g., 
service treatment reports, dated in February and March of 
1968 (noting insertion of an intramedullary nail in the right 
femur in April 1965).  Given the foregoing, the presumption 
of soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).  In the case of wartime service, clear 
and unmistakable evidence is needed to rebut the presumption 
of aggravation when there was an increase in severity of the 
preservice condition during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  

A preexisting injury or disease has not demonstrated 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Veteran's service treatment reports show that in February 
1968, the Veteran requested removal of the intramedullary 
nail in his right femur, and the report states that there 
were "no sx" (no symptoms).  An X-ray was noted to show 
good healing at the right femur, with a pin in good position.  
The impression was healed fracture mid-right femur with 
intramedullary nail.  See also February 1968 X-ray report 
(noting a "solid union of a midshaft fracture by abundant 
callus formation"); March 1968 X-ray report (noting a 
"heavy callus deposition abut the site of an old fracture 
which is now solidly united in the mid femoral shaft").  

A hospital report, dated in March 1968, indicates that the 
Veteran was hospitalized for seven days, and that he 
underwent removal of the intramedullary nail from his right 
femur under local anesthetic.  The report notes that the 
immediate postoperative course was good, that he was on 
limited ambulation four days after his surgery, and that he 
was healing well.  He was put on profile for two weeks.  

The Veteran's separation examination report, dated in 
February 1969, shows that his lower extremities were 
clinically evaluated as normal, and notes an eight-inch scar 
at the outer right thigh.  In an associated "report of 
medical history," the Veteran indicated that he had a 
history of a broken right femur, and cramps in his legs; he 
denied a history of lameness.  The examination report, and 
the report of medical history, both note his preservice 
history of insertion of an intramedullary nail at the right 
femur, and the removal of the nail during service.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1976 and 2008.  This evidence includes 
reports from Healthsouth, dated in 1997, which show that the 
Veteran reported a history of a fractured right femur at age 
20, and that his left iliac crest was noted to be higher than 
his right, "indicating a short leg on the right.  He feels 
this is secondary to the old femoral fracture."  

A VA examination report, dated in March 2005, shows that the 
examiner stated:

In my opinion, the shortening of the 
right femur had developed before [the] 
military.  Pain when he was in the 
military was mostly at the right hip.  If 
the fracture had not had good healing the 
pain would have been more in the fracture 
area at mid-thigh.  Removal of the 
intramedullary rod in [the] military 
actually made the right lower extremity 
better.  He does not have any 
recollection of pain problems at [the] 
right hip, thigh or knee for at least 
eight or ten years after military.  Based 
on this improvement after removal of the 
intramedullary rod, it would be more 
appropriate to say that [the] military 
helped his difficulty in these areas 
rather than worsening it.  In short, I do 
not think that [the] military made his 
right hip, right thigh, or right knee 
worse.  I do not think that there was 
aggravation. (Also, I did not find any 
evidence of aggravation of the right foot 
problem in [the] military).

A letter from D.E.S., M.D., dated in February 2006, notes 
that the Veteran had a number of disorders, to include low 
back pain, migraine headaches, chronic neck pain, back pain, 
and right leg and foot "dysfunction," and states that, "In 
my professional opinion, it would be helpful to review [the 
Veteran's] appeal to the Department of Veterans Affairs as 
soon as possible."  

A VA examination report, dated in November 2008, notes an 
obvious leg length inequality, and shows that the diagnoses 
include functional compensated leg length inequality with 
compensated gait secondary to residuals of femur fracture at 
least as likely as not prior to active duty.  An associated 
bone length study report notes an external callus formation 
in the mid-shaft of the right femur that looks typical for an 
old, healed fracture, that the Veteran's left leg is about 
1.5 centimeters longer than his right leg, and that most of 
this discrepancy in length is in the left femur, which is 
longer than the right.  When read in context, the examiner 
stated that the Veteran's leg inequality was compensated for 
"early on" with no convincing findings that it did not 
preexist service.  

The Board finds that the evidence does not show that the 
Veteran's right femur fracture underwent an increase in 
severity during service.  The service treatment reports show 
that in February 1968, the Veteran requested removal of the 
intramedullary nail in his right femur, and that his right 
femur was asymptomatic at that time.  X-rays taken in 
February and March of 1968, prior to removal of his 
intramedullary nail, noted "good healing at the right femur, 
with a pin in good position," a "solid union of a midshaft 
fracture by abundant callus formation," and a "heavy callus 
deposition about the site of an old fracture which is now 
solidly united in the mid femoral shaft."  In March 1968, 
the Veteran underwent removal of the intramedullary nail from 
his right femur under local anesthetic, with a good 
postoperative course, and it was noted that he was healing 
well.  There is no record of any relevant treatment for the 
Veteran's remaining period of service, a period of about 11/2 
years, and there were no relevant findings in the Veteran's 
February 1969 separation examination report.  The earliest 
post-service medical report showing treatment for right leg 
symptoms comes many years after separation from service.  
Finally, there is no competent evidence of record to show 
that any aspect of the Veteran's right femur fracture 
underwent an increase in severity during service.  In this 
regard, the only competent and responsive opinion is found in 
the March 2005 VA examination report, and this opinion 
clearly weighs against the claim.  Therefore, there is no 
basis to find that there was an increase in the severity of 
the Veteran's residuals of his right femur fracture, i.e., 
aggravation.  See Hensley, 5 Vet. App. at 160.  In short, the 
totality of the competent evidence of record affirmatively 
establishes that no increase in the severity of the Veteran's 
residuals of his fractured right femur occurred during 
service.  As the disability underwent no increase in severity 
during service, aggravation may not be conceded.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board finds 
that the Veteran's pre-existing residuals of a right femur 
fracture were not aggravated by his service.  

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
addressed a case similar to the one on appeal.  There, a 
veteran entered service with bunions on his big toes.  Id. at 
530.  While still in service, the veteran underwent surgery 
on the bunion on one of his toes.  Id. at 531.  Following 
service, the veteran sought entitlement to service connection 
for residuals of the in-service surgery, however, the Board 
denied the claim because the condition had existed prior to 
service, because the in-service surgery was considered 
remedial to correct the pre-existing defect, and because the 
foot had improved by the time the veteran left service.  Id. 
at 532.  

Under 38 C.F.R. § 3.306(b)(1), "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service."  In interpreting section 3.306(b)(1), the Verdon 
Court held that "where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach as to 
that disability," but that "when a disability has been made 
worse in one respect and improved in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service."  Id. at 538.  

The Verdon case specifically involved the question of whether 
a pre-existing condition increased in severity during 
service.  The Court's analysis in Verdon was based on the law 
and regulation that specifically state that a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In this case, there is no evidence to show that 
the Veteran's in-service surgery caused aggravation of one or 
more aspects of his preexisting disability.  Alternatively 
stated, none of the submitted evidence contains competent 
evidence of a post-service right femur, or right hip, 
disability attributable to, or worsened by, the remedial 
surgery conducted in service.  In this regard, the March 2005 
VA examiner concluded that the Veteran's shortened right 
femur existed prior to service, that the inservice removal of 
the intramedullary rod "actually made the right lower 
extremity better," and that the inservice treatment helped 
his right femur condition, rather than worsening it.  
Therefore, the Board finds that application of a Verdon 
analysis does not warrant a grant of service connection.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As a final matter, to the extent that a shortened right femur 
was not "noted" upon entrance into service, the Board finds 
that the aforementioned evidence clearly and unmistakably 
shows that this condition both preexisted service and that it 
was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  In 
this regard, there is no medical evidence, such as evidence 
of a "re-fracture" of the leg, or evidence of the presence 
of any other right femur pathology, following the March 1968 
surgery, in support of the Veteran's claim that his inservice 
surgery somehow shortened his right lower extremity.  The 
2005 and 2008 VA examiners both indicated that the Veteran 
had a shortened right lower extremity prior to service, and 
the 2005 examiner clearly stated that the Veteran's inservice 
surgery "actually made the right lower extremity better."  

Turning to the other issues on appeal, the Veteran argues 
that he is entitled to service connection for bilateral 
shoulder disability, psychiatric disability, left leg 
disability, left hip disability, thoracolumbar spine 
disability, cervical spine disability, and bilateral foot 
disability.   

The Veteran's service treatment reports show that in April 
1968, he complained of right foot soreness with walking.  The 
report notes pes planus, with negative X-rays.  The report 
further indicates that he was provided with arch supports, 
and new heels on his boots.  The Veteran's separation 
examination report, dated in February 1969, shows that his 
upper and lower extremities, spine and "other 
musculoskeletal" system, and psychiatric condition, were all 
clinically evaluated as normal.  The report notes pes planus, 
right foot.  An associated "report of medical history" 
shows that the Veteran reported a history of "frequent or 
severe headache," "swollen or painful joints," cramps in 
his legs, "arthritis or rheumatism," recurrent back pain, 
foot trouble, and "excessive drinking habit," and that he 
denied a history of a "painful or 'trick' shoulder or 
elbow," "nervous trouble of any sort," or "depression or 
excessive worry."  In the "physician's summary and 
elaboration of pertinent data," the examiner noted 
arthritis, cramps in both thighs, severe headaches, recurrent 
back pains, and pes planus, with all conditions noted EPTS 
(existed prior to service).  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1976 and 2008.  VA progress notes show 
that the Veteran complained of low back pain on a number of 
occasions between 1976 and 1978, with reports of a twisted 
back associated with a falling tree, back spasms following 
moving and lifting heavy furniture, and a February 1978 
report noting that the Veteran reported that he had a 
congenital back problem.  The diagnoses noted a low back 
somatic dysfunction, and myofascial strain.  A February 1978 
X-ray of the lumbosacral spine was negative.  

The next relevant treatment reports are dated over 13 years 
later.  Specifically, reports from the Mount Hood Medical 
Center, and T.J.T., M.D., dated between 1992 and 1994, show 
that the Veteran underwent a bunionectomy and osteotomy of 
the right foot.  He was noted to have hallux valgus, and 
there is a notation of a suspected flare of gout.  

Reports from Healthsouth, and J.P.T., M.D., dated between 
1998 and 2003, show treatment for low back symptoms in 1998, 
following building a retaining wall and lifting heavy 
concrete blocks.  It was noted that he was a construction 
manager for a port.  Subsequently dated reports note 
complaints of low back or cervical spine symptoms following 
landscaping, lifting rocks, an office move, falling off of a 
rock while fishing, and deep sea fishing.  Beginning in 2000 
he complained of cervical spine symptoms, followed by later 
complaints of shoulder symptoms.  The reports contain 
notations of a herniated nucleus pulposus at L5-S1, and 
somatic dysfunction involving the lower lumbar, sacroiliac, 
pancervical, and thoracic spine.  The reports also note 
chronic pain syndrome, and chronic headaches.  

A report from J.P.T., M.D., dated in March 2003, notes that 
the Veteran was requesting medical termination from his 
employment with a port, and that he had headaches related to 
cervical disc disease, and low back pain relative to "a 
succession of low back injuries."  The report also notes the 
presence of depression.  

Reports from D.D.A., M.D., dated between 2001 and 2005, show 
treatment for symptoms and disorders that included back pain, 
neck pain, and "neck pain that causes migraine headaches."  
These reports note a history of gout, and include associated 
reports indicating cervical disc irregularities.  See also 
reports from several private health care providers, dated 
between 2002 and 2006. 

A VA orthopedic examination report, dated in March 2005, 
contains diagnoses noting chronic pain in the neck, trapezius 
muscles, back, and shoulders, with notations of "chronic 
muscular strain superimposed on degenerative stiffness," and 
"associated upper extremity problems are diagnosed as 
probable peripheral difficulties," to include the shoulders.  
The diagnoses further note degenerative arthritis of the 
acromioclavicular joints, chronic rotator cuff impingement 
and tendonitis, and recurrent muscle cramps in the legs, 
chronic synovitis at multiple metacarpophalangeal (MP) joints 
with scarring at the big toe MP joint, and gout, that the 
Veteran's orthopedic symptoms were probably worsened by 
chronic tension and/or depression, and that the Veteran had 
many signs and symptoms of fibromyalgia.  The examiner 
concluded, "I do not find any evidence that his chronic 
long-term difficulties at [the] neck, back, shoulder, lower 
leg or foot are related to [the] military."  He further 
stated that the Veteran's hip and thigh pain are not related 
to, or made worse by, the military.  In an addendum, dated in 
April 2005, it was noted that X-rays indicated cervical spine 
degenerative disc disease, and degenerative problems in the 
thoracic spine.  

A VA neurological examination report, dated in March 2005, 
contains a diagnosis noting headaches consistent with 
migraine headaches.  When read in context, the examiner 
concluded that it is at least as likely as not that the 
Veteran's headaches are related to his chronic neck pain, and 
that they could only be related to service if his neck pain 
was proximately the result of his right leg injury, and, in 
turn, the right leg injury was found to be aggravated by 
service.  

A VA psychiatric examination report, dated in March 2005, 
shows that there was no Axis I diagnosis.  The examiner noted 
that the Veteran was taking an anti-depressant, but stated 
that he found no evidence of a depressive disorder. 

A VA orthopedic examination report, dated in November 2008, 
contains diagnoses noting degenerative disc disease and 
degenerative joint disease of the cervical spine, chronic 
lumbar mild functional strain, with lumbar spondylosis, mild 
left foot bunion, with surgical repair of right bunion, and a 
normal bilateral shoulder examination.  An associated X-ray 
report for the hips notes bilateral hip arthritis.  The 
diagnoses note that the Veteran's hip problems are related to 
chronic strain of the lumbar spine and gluteal muscles, with 
normal hips for his age, and a history of left leg spasms 
with no findings on examination.  The examiner stated that 
the Veteran's present musculoskeletal claims were typical 
progressions and results of aging.  

A VA neurological examination report, dated in November 2008, 
contains a diagnosis noting migraine headaches that are 
associated with chronic pain and muscle tension/myofascial 
pain in his neck and shoulders.  

Several decisions of the Social Security Administration 
(SSA), dated between 2003 and 2005, show that the SSA 
determined that the Veteran was disabled as of December 2002, 
with a primary diagnosis of migraine, and a secondary 
diagnosis of disorders of the back (discogenic and 
degenerative).  

With regard to the claim for bilateral foot disabilities, the 
Veteran received treatment for pes planus on one occasion 
during service, and pes planus of the right foot was noted 
upon separation from service.  However, the finding of right 
foot pes planus was never repeated following service, and 
there is no current evidence to show that he has pes planus 
of the right foot.  Therefore, service connection warranted 
for pes planus of the right foot is not warranted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  Compare McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the adjudication of the claim.)
 
Similarly, with regard to the claim for psychiatric 
disability, the Veteran was not treated for psychiatric 
symptoms during service, and the March 2005 VA examiner 
determined that he does not have a psychiatric disorder.  The 
examiner indicated that the Veteran's claims files had been 
reviewed.  Although several reports from private physicians 
note the presence of depression, these reports are afforded 
little probative value.  They overwhelmingly show treatment 
for orthopedic symptoms, and none of them are shown to have 
been based on a review of the Veteran's claims files, or any 
other detailed and reliable medical history.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board therefore 
finds that the preponderance of the evidence shows that the 
Veteran does not have psychiatric disability, and that the 
claim must be denied.  Id.  

The Veteran was not treated for any of the other claimed 
disabilities (to include a foot disorder other than right 
foot pes planus) during service, nor were they noted upon 
separation from service.  Therefore, none of the claimed 
disabilities are shown during service.  See 38 C.F.R. § 
3.303.  

The first evidence of treatment for lumbar spine symptoms is 
dated no earlier than 1976.  This is over seven years after 
separation from service, and there are several notations of 
post-service low back injuries in the post-service medical 
records.  The earliest medical evidence of treatment for 
symptoms of any of the other disabilities is dated no earlier 
than 1992, which is about 22 years after separation from 
service.  These periods without treatment are evidence that 
there has not been a continuity of symptomatology, and they 
weigh against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the Veteran has any of the claimed 
disabilities that were caused or aggravated by his service.  
In this regard, the only competent opinions of record are 
found in the 2005 and 2008 VA examination reports, and these 
opinions weigh against the claims.  Finally, the evidence is 
insufficient to show that arthritis of the cervical spine, 
thoracic spine, lumbar spine, hips, shoulders, or feet, was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

To the extent that the Veteran has asserted that service 
connection is warranted for the claimed disabilities because 
they were caused or aggravated by a shortened right femur, or 
other right lower extremity disorders that were caused by his 
inservice right leg surgery, the Board has determined that 
service connection is not warranted for a right lower 
extremity disability (to include the right hip), and service 
connection is not currently in effect for any disabilities.  
Therefore, any disability claimed as secondary to a service-
connected disability must fail as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
right femur fracture with shortening of the right lower 
extremity and right hip pain, bilateral shoulder disability, 
psychiatric disability, left leg disability, left hip 
disability, thoracolumbar spine disability, cervical spine 
disability, migraine headaches, and bilateral foot disability 
were caused by service that ended in 1969, or were caused or 
aggravated by a disability that should be service-connected.  
In this case, the Veteran's service treatment records do not 
show treatment for any of the claimed conditions (except as 
noted).  There is no competent evidence to show that any of 
the claimed disabilities were caused or aggravated by 
service.  Service connection is not currently in effect for 
any disabilities.  As such the service treatment records, and 
the medical evidence, outweigh the Veteran's contentions that 
he has the claimed conditions that are related to his 
service, or to a disability that, in his opinion, should be 
service-connected.   To the extend he offers his statements 
only as observations of the continuity of his symptoms 
through the years, the Board finds that his observations lack 
credibility, as they are not corroborated by contemporaneous 
treatment records until many years after service, despite the 
Veteran's clear familiarity with seeking medical treatment 
and reporting symptoms to his clinicians.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2004, except as to notice of 
the information and evidence necessary to substantiate the 
initial rating and effective date to be assigned in the event 
his claims were successful.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   As 
explained in detail in the preceding section, however, 
service connection is not warranted for any of his claimed 
disorders, and consequently he can not be prejudiced by VA's 
failure to notify him of the above two elements.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  The Veteran has 
been afforded VA examinations, and several etiological 
opinions have been obtained.    

To the extent that etiological opinions have not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment (except as noted), the claimed conditions 
are first shown at least seven years after separation from 
service, and there is no competent evidence to show that the 
claimed conditions are related to the Veteran's service, to 
include on the basis of aggravation, and there are no 
service-connected disabilities.  As already discussed, the 
Board finds any account of continuity of symptoms since 
service to lack credibility, and therefore to be unacceptable 
as evidence suggesting a link between any current disorder 
and service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


